Beaed, J.
The bill in this cause was filed for the purpose of impeaching a decree entered in another case by the Chancery Court of Shelby County, for the sale of a certain lot in Memphis, enforcing that city’s lien for taxes due from the complainant, its former owner, and to avoid a title thereto acquired by one Nealis, as purchaser, under the terms of that decree.
The bill alleges that this property, having become delinquent for taxes due in the year 1895, was so certified by the County Trustee to the Back Tax Attorney appointed by the Comptroller of the State, who, acting under the authority of Sec. 76, et seq., of Ch. 120 of the Acts of 1895, after due advertisement, at a public sale made by him in accordance therewith, struck it off to the State for about $832, this being the aggregate of all the taxes and costs due, including the taxes adjudged in favor of the city in the cause referred to, and that subsequent to the sale by the back tax attorney, occurred the sale at which the defendant, Nealis, bought.
The theory of the bill is that the necessary effect of Chapter 120 of the Acts of 1895 was to repeal, by implication, the pre-existing statutes upon which it is averred rested the proceedings in the Chancery Court resulting in the sale to Nealis, and thus deprived that Court of the jurisdiction to pronounce *171the decree under which that sale was made. In other words, -the contention of complainant is, that in all cases covered by the Act, so radical is the change in our system of collection of all delinquent revenue, provided by it, that it superseded all prior statutory remedies, and left the Chancery Court with-' out jurisdiction to pronounce the decree in question.
The cause is before us by appeal from a decree dismissing the bill upon a demurrer raising the question as • to the power of the Chancery Court, in this case, upon the averments of the bill, to impeach or review the decree of the same Court pronounced in another cause. Upon its face the present bill shows that the cause in which the decree was pronounced under which Nealis bought, was instituted by the State of Tennessee, for the use of the city of Memphis, against the complainant, Mrs. Reinhardt, as the owner of the lot in question, to enforce a lien for taxes thereon due to the .city for the year 1893. There is no pretense that the complainant here was not regularly served with process v in that case, or that the Chancery Court did not have jurisdiction to enforce this lien, unless it be that it was» by implication, deprived of this jurisdiction by the Act of. 1895. There is no recital in the present bill from which it can be inferred that taxes for any other year than those due for the year 1893 were claimed, and especially there is no charge that anywhere in the record of that cause was it made to appear that any taxes were due upon the lot in question which *172would call into operation Chapter 120 of the Acts of 1895. By Section 76 of that Act, it was enacted, “ that on the first Monday in June, 1895, and each year thereafter, . . . the trustee shall deliver to attorneys, to be appointed by the State Comptroller, . . . certified statement of all taxes remaining delinquent . . . for the current year.” Subsequent sections provide the methods to be pursued by the back tax attorney in collecting these delinquent taxes; but it is clear his power to act at all, under the provisions of this statute, depends upon the condition that a tax is “remaining delinquent” for the current year, of which he receives the annual statement from the County Trustee.
The preliminary objection made by the defendant, Nealis, which we regard as decisive of the present case, is, that this is a collateral attack upon a decree of a superior Court, and an effort to defeat its jurisdiction by. showing a fact dehors the record. Upon the face of the record in that cause, as appears from the recital of the present bill, the Chancery Court had not only statutory, but inherent, jurisdiction to pronounce its decree for sale for the unpaid taxes of 1893, and it is now sought to defeat that jurisdiction by averring and proving in the present case that taxes were delinquent for the year 1895, thus putting in operation the remedy provided by Chapter 120 of Acts 'of 1895, which it is now insisted was exclusive.
It is a familiar principle that the judgment or *173decree of a Court of general jurisdiction cannot be collaterally questioned, except for want of authority over the matter adjudicated upon (Freeman on Jury, Sec. 132), and this want of authority must be found in the record itself. In the absence of anything in the record to impeach the right of such a Court to determine the question involved, there is a conclusive presumption that it had such right. Id.
As is said in Pratt v. Dow, 56 Me., 81: “We concur fully in the doctrine of the numerous cases cited for plaintiff, where it is held that a domestic judgment of a Court of general jurisdiction, proceeding according to the course of the common law, cannot be impeached by the parties to it, where a want of jurisdiction is not apparent upon the record, while it remains neither annulled or reversed.” And so it has been held to be ‘ ‘ the settled law of this State, deemed indispensable to that sanctity of judicial proceedings necessary for the public welfare, that domestic judgments of Courts of general jurisdiction cannot be collaterally attacked by evidence outside of the record itself.” Harris v. McClanahan, 11 Lea, 185. To like effect are Robertson v. Winchester, 1 Pickle, 187; Hopper v. Fisher, 2 Head, 256; Kilcrease v. Blythe, 6 Hum., 389; Winchester v. Winchester, 1 Head, 460.
Kindell v. Titus, 9 Heis., 727, was a bill filed to set aside as void a sale of real estate made by order of the County Court, under the Act of 1827, Ch. 54. While recognizing that the jurisdiction there *174conferred was purely statutory and of a limited character, yet this Court applied this rule and said: “We hold, then, the true principle to be, that where the bill or petition alleges all the facts required by the statute in order to sell the land, and the decree states these facts to have been made out to the satisfaction of the Court, and assumes them as the basis and the ground on which the Court orders the sale, that then in a collateral proceeding, seeking to attack the sale for' want of jurisdiction to make it, the evidence on which the Court acted cannot be looked to, nor can the correctness of the conclusion at which the Court arrived from the evidence, be investigated by another inferior Court, in order to declare the decree thus made valid or void. The case made in the pleadings — i. e., the bill or petition and the decree of the Court — alone can be looked to to test the jurisdiction.” And such is the’ regard entertained for the judgment of a Court of general jurisdiction, that even “though the existence of any jusisdictional fact may not be affirmed in the record, it will be presumed, upon a collateral attack, that the Court . . . has acted correctly and with due authority.” Pope v. Harrison, 16 Lea, 82.
We think, on reason and authority, the insistence of complainant cannot be maintained, and that the Chancellor was right in dismissing complainant’s bill. With regard to the suggestion of hardship, by reason of the assumed disparity between the value of the lot in controversy and the amount bid by Nealis for *175it, it is proper to say that this is greatly modified by the fact that he will take it subject to all the taxes accrued against it later than those embraced in the decree of foreclosure under which he purchased.
Decree affirmed.